DETAILED ACTION
The present application has been made of the record and currently claims 1-22 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0024, page 10, lines 1-2, “guide 104 includes an outer edge 302” should be “collar 102” includes an outer edge 302”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Specifically, the claim limitations “means for captivating” in claim 21 (see paragraph 0016), “means for receiving the conduit” in claim 21, “means for constrained movement” in claim 21, and “means for sliding” in claim 22 (see paragraph 0025) is being interpreted under 112(f). 
A review of the specification shows that:
 the “means for captivating” is used as an example for a “guide” in paragraph 0016;
the “means for receiving the conduit” is used as an example for a “collar” in paragraph 0016;
the “means for constrained movement” is used as an example for a “guide” in paragraph 0016;
the “means for sliding” is used as an example for a “sliding surface” in paragraph 0025.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 21, the phrase “e.g.” (see paragraphs 0016 and 0025 of the specification) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
For example, in the specification, a “means for receiving a conduit” is used as an example of a collar where a collar is defined as “e.g., a sleeve, a sliding sleeve, a shoulder, a shoulder mount, a collar box, a collar enclosure, means for receiving a conduit, etc”.

Regarding claim 21, the phrase "etc" (see paragraphs 0016 and 0025 of the specification)  renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
For example, in the specification, a “means for receiving a conduit” is used as an example of a collar where a collar is defined as “e.g., a sleeve, a sliding sleeve, a shoulder, a shoulder mount, a collar box, a collar enclosure, means for receiving a conduit, etc” but “etc” is considered as “or the like” where the elements are not actually disclosed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barber (U.S. Patent No, 7,478,839).
Claim 1, Barber discloses:
An apparatus comprising: 
a collar (see annotated Fig. 1C below) having a first aperture (see annotated Fig. 1C below) extending therethrough to receive a conduit; and 
a guide (see annotated Fig. 1C below) to receive the collar, the guide having a second aperture (see annotated Fig. 1C below) that defines an inner surface of the guide, the inner surface of the guide larger than an outer surface of the collar to define a gap therebetween (see annotated Fig. 1C below).


    PNG
    media_image1.png
    788
    663
    media_image1.png
    Greyscale


	Claim 2, Barber discloses:


	Claim 3, Barber discloses:
The apparatus as defined in claim 1, wherein the inner surface of the guide defines a lateral wall (see annotated Fig. 1C) of an enclosure to surround the collar.

	Claim 4, Barber discloses:
The apparatus as defined in claim 3, wherein the collar includes a wall that at least partially defines a contact surface to enable the collar to slide along a sliding surface of the guide.

	Claim 5, Barber discloses: 
The apparatus as defined in claim 4, further including a surface finish applied to at least one of the sliding surface or the contact surface (see Col. 6, Lines 9-14, where the seals contacting the surface allow the pipe to rotate until the coefficient of static friction is overcome between the pipe and inner seal, thus the surface must be “finished” to allow the seals to slide on the surface; for naming purposes of this rejection “surface finish applied” is being interpreted as a “flat surface”).

	Claim 6, Barber discloses:
The apparatus as defined in claim 4, further including a wear pad to contact the contact surface (see annotated Fig. 1C).

	Claim 7, Barber discloses:
The apparatus as defined in claim 1, wherein the collar includes first and second span walls to at least partially define a cylindrical shape of the collar (see annotated Fig. 1C where there is a “wall” and another wall opposite the “wall” which defines a cylindrical shape).

	Claim 8, Barber discloses:
The apparatus as defined in claim 1, further including a seal (see annotated Fig. 1C) to contact the conduit and at least one of the guide or the collar when the collar is placed in the guide.

	Claim 9, Barber discloses:
The apparatus as defined in claim 1, wherein at least one of the collar or the guide includes an external opening (see 106 in Fig. 1B).

	Claim 10, Barber discloses:
A collar (see annotated Fig. 1C) to be received by a guide (see annotated Fig. 1C), the collar comprising: 
a body having first and second span walls (see annotated Fig. 1C) to be at least partially disposed in the guide, the body having a lateral wall (see annotated Fig. 1C) that defines an outer surface of the collar to face an inner surface of the guide with a gap therebetween to enable relative movement of the collar to the guide when the collar is placed within the guide  (see annotated Fig. 1C), the collar including an aperture extending longitudinally between the first and second span walls to receive a conduit (see annotated Fig. 1C).

	Claim 11, Barber discloses:
The collar as defined in claim 10, wherein the aperture is a first aperture, and further including a second aperture (see annotated Fig. 1C) longitudinally extending through the guide, the second aperture larger than the first aperture to define a relative range of motion of the collar relative to the guide (see annotated Fig. 1C).

	Claim 12, Barber discloses:
The collar as defined in claim 10, further including a seal (see annotated Fig. 1C) to be disposed between the conduit and the aperture.

	Claim 13, Barber discloses:
The collar as defined in claim 10, wherein the body exhibits a cylindrical shape (see annotated Fig. 1C).

	Claim 14, Barber discloses:
The collar as defined in claim 13, wherein the body includes an internal cavity (see annotated Fig. 1C) to surround at least a portion of the conduit.

	Claim 15, Barber discloses:
The collar as defined in claim 10, wherein at least one of the first or second span walls defines a contact surface to enable the collar to slide along a sliding surface of the guide (see annotated Fig. 1C).


A method comprising: 
defining or placing a collar within a guide (see annotated Fig. 1C), the collar movable within the guide and including a first aperture to receive a conduit(see annotated Fig. 1C), the guide having a second aperture (see annotated Fig. 1C) that defines an inner surface of the guide, the inner surface of the guide larger than an outer surface of the collar to define a gap between the guide and the collar (see annotated Fig. 1C).
It is inherent that one of ordinary skill in the art would be required to take these steps and would have a reasonable expectation of success because Barber teaches the structure required of the claims. 

	Claim 17, Barber discloses:
The method as defined in claim 16, further including placing the conduit within the first aperture.

	Claim 18, Barber discloses:
The method as defined in claim 17, wherein the conduit is placed into the first aperture prior to defining or placing the collar within the guide (it is inherent that the conduit could be places in either aperture; see annotated Fig. 1C).

	Claim 19, Barber discloses:
The method as defined in claim 16, further including placing a seal between the first aperture and the conduit (see annotated Fig. 1C).


The method as defined in claim 16, further including enclosing the guide after defining or placing the collar within the guide (see Fig. 1C).

	Claim 21, as best understood, Barber discloses:
An apparatus comprising: 
means for receiving a conduit (see annotated Fig. 1C); and 
means for captivating the means for receiving the conduit having means for constrained movement of the means for receiving the conduit (see annotated Fig. 1C).

	Claim 22, as best understood, Barber discloses:
The apparatus as defined in claim 21, wherein the means for constrained movement of the means for receiving the conduit includes means for sliding (see annotated Fig. 1C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mastro (U.S. Patent No. 5,261,633) discloses a similar invention to the present invention. 
Krowech (U.S. Patent No. 9,091,349) discloses a similar invention to the present application.
Additional references can be found in the PTO-303 document provided herein.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679